Earl Warren: Sylvester Johnson and Stanley Cassidy, Petitioner, versus New Jersey. Mr. Heine, you may continue with your argument.
Norman Heine: Mr. Chief Justice and may it please the Court. Before yesterday's recess, I believe I reached the point in my statement of the facts which indicated that the petitioner's confessions were admittedly voluntary and admittedly true. At the trial, the petitioner's guilt was freely conceded and admitted beyond any question. The sole thrust of the defense of the trial was a plea by their attorneys for mercy or leniency on behalf of their clients, merely for the purpose of refreshing the Court's recollection. I refer the Court to page 270 of the record were Cassidy's attorney told the jury and I quote, “That the defendants did not take the stand because he could not honestly deny that which is charged. He did not take the stand”, he continued to say, “to conjure of stories or lies, the facts or as they -- as they were presented. That which he said has been introduced as testimony in this case and that which he said is true. There is nothing more you can say”, that was the end of his quote.
Hugo L. Black: May I ask you this, you say that it's been admitted that the statement was true, that was true at the trial?
Norman Heine: Yes.
Hugo L. Black: But it has been denied in sense. Do you think that would have any relevance?
Norman Heine: No, I don't think it has any relevance because the denial that it was true at the trial came a year after the trial for the first time. That was the first inkling that anyone had any different concept of the voluntariness or the truthfulness of it.
Earl Warren: That was defense counsel summation that you just --
Norman Heine: Yes.
Earl Warren: -- you just read.
Norman Heine: And the other defense counsel summation, Johnson's attorney, in the summation said, “The statement of Johnson was truthful and honest. They have no testimony whatsoever to change it”. I also pointed out yesterday that the psychiatric and psychological reports that were referred to by the petitioners are not part of this record in this case. They were actually not part of any record so far as being proven or admitted into evidence. They were merely attached to the petition for habeas in the Federal District Court and came up to the Circuit Court of Appeals by way of printing the petition for habeas that was filed below. Objection to their use and reference was made by the state in the District Court and again in the Court of Appeals. Significantly, these reports were never offered or even more or even made available to our state courts. They never had them. Since this matter is a review of our state court opinion, I fail to see how they can be used or referred to in this argument. I objected to the inclusion of these reports in this record. I was advised to note my objection in our brief which we did on page 10 because the doctors or the authors of these reports were never examined or cross examined to explain their reports. At the same time, I again refer to the fact that the affidavits that were referred to and relied upon by these defendants in order to make up and assert a factual situation pertaining to this petition, pertaining to their claims, as not being advised of their rights to remain silent that they were held incommunicado from their families, that they were denied, their request of counsel and were denied the assistance of counsel. All of which facts they now assert were not denied or contradicted by the State and now assert them as being uncontroverted facts. Common to this case by the way of filing of these affidavits in our Supreme Court, the New Jersey, when the post conviction appeal was being considered, this is contrary to our local practice and the State had no way of knowing that these affidavits would be received or even considered by our Supreme Court. The -- our Supreme Court, that's the State Supreme Court in its opinion filed in this record and I refer the Court to page 346 said this in their opinion, “On their appeal to this Court, the defendant submitted affidavits in support of their grounds for relief”. The Court's opinion further points out that these allegations, that is of the affidavits, were not made in any of the prior proceedings nor in their present petitions to the trial court. The defendants made these allegations for the first time in their affidavits submitted to this Court, denial of an opportunity to counsel, to consult with an attorney and failure to be advised of the right to remain silent or factors relevant to the issue of voluntariness. The Court then went on to say, “If these allegations are made on that issue, our consideration is precluded by our prior judgment”. The State Supreme Court had moved on the question of voluntariness once before certiorari was denied by this Court. The Federal District Court had ruled on the question of voluntariness. And on appeal, the Court of Appeals reviewed the question of voluntariness. On the merits, certiorari from the Court of Appeals was again denied by this Court. Our State Supreme Court then considered the proposition that assuming the affidavits bring the case into Escobedo and assuming further that Escobedo introduces a new constitutional concept separate and apart from the issue of voluntariness should this concept be applied retrospectively. This brings us face to face with the main subject matter as I conceive of this review that we're arguing today. The State holds that Escobedo should not be applied retrospectively and these are my reasons. From 1951 down to -- down to and including Escobedo, all held that incriminating statements obtained in the absence of counsel even after the defendants had clearly become the focus of police investigation and had request the counsel was no constitutional bar to a valid conviction where the statements were not otherwise involuntary. In Haynes, this Court said and they reiterated that the admissibility of a pretrial statement depended on its voluntariness although absence of warning of a right to remain silent, delay in arraignment, and lack of opportunity to consult with the family and counsel were factors to be assessed. Therefore we say, we're still dealing with the question of voluntariness. We think that Escobedo is more akin to Mapp than it is to Gideon. The reason I say that is because Gideon was applied retroactively, Mapp was not and either was Griffin of course versus California by way of the Tehan opinion. These are the factors that I think ought to be considered by this Court in deciding the question of whether or not to apply this decision retrospectively. One, the reliability of the guilt determining process was seriously impugned in Gideon and not here. It offends our sense of justice to continue to incarcerate a convicted man where subsequent considerations cast grave doubts upon the reliability of the determination of guilt. So where a man is tried without a lawyer, we don't really know whether he was guilty or whether the acts that he committed constitute a crime. However here, the case in our case, the confessions were admittedly voluntarily, and admittedly true. So we don't have any question to concern ourselves on the reliability of the conviction. Again, I would point out that when Gideon overruled Betts v. Brady case, only a few states still denied counsel to the accused in the trial in a none capital case. However, when Escobedo was decided, almost all of the states including our own state permitted the introduction of voluntary confessions given even in the absence of counsel. I will also suggest to this Court that society reasonably expects that when a man is convicted of a crime by a method not considered unfair according to the rules of law, then in effect and approved by this Honorable Court, that that conviction will stand. And finally, I would say and point out to this Court that the retroactive application of Escobedo would invalidate far more convictions throughout the country than even Gideon did because one, we would invalidate convictions that were based on confessions, and as a part of that same kind, we would also open the gates to those who pleaded guilty based on the fact that the State had a confession in their files and a trial would be futile. So therefore, we wouldn't have no way of knowing really what was the basis of what -- who -- what and who would be released. For these reasons, I would submit to this respectful Court that the conviction should be affirmed and the opinion of the Supreme Court of New Jersey be affirmed.
Earl Warren: Number 5, I beg your pardon, you do have five minutes more.
M. Gene Haeberle: Mr. Haeberle is my name.
Earl Warren: Yes, Mr. Haeberle.
M. Gene Haeberle: Mr. Chief Justice, may it please the Court. And I'd say at the outset that we wished to agree with the position of the Solicitor General as to his frame of reference for Escobedo in self-incriminating statements and particularly as to the necessity for an adequate warning. Of course in our case, the warning which is pointed out in page 12 of the brief which was given repeatedly was no warning by any stretch of the imagination. It was simply that first, the chief of police said, “I'm going to ask you some questions about a holdup and it's my duty to warn you everything you tell me must be of your own freewill, must be the truth, without any promise or threats being made to you, and knowing anything you can tell me, we maybe use it against you or any other person”. This doesn't at all comply with the requirements of the warning as expressed to this Court by the Solicitor General with whom we agree.
Speaker: (Inaudible)
M. Gene Haeberle: He didn't say it was a constitutional requirement but he said that he felt that it had to be given in all cases. It was my understanding --
Speaker: He said that it wasn't given and in fact that he'd take into consideration the term involved apparently.
M. Gene Haeberle: I thought I understood him to say that the warning should be given and that failure to give such a warning and failure -- and if there's -- there was interrogation after giving such a warning, that any statement should be held to be admissible.
Earl Warren: I so understood the Solicitor General to say that also.
M. Gene Haeberle: I'm glad, Chief Justice.
Speaker: I guess (Inaudible) as to whether take it. I thought I clearly (Inaudible) that he stated. But I understood the Solicitor General's brief, the Solicitor General's statement, an accurate summary in the brief that he did not (Inaudible)
M. Gene Haeberle: As I understand, Mr. Justice Harlan, he was -- in answer to your questions, and particularly to Mr. Justice White in this particular case, he felt that an adequate warning had been given that this was a reasonably average person that he could understand it. In the facts of his case, he did not want a reversal.Of course in our particular case, the defendants involved were less than average. I think too that -- it ought to be pointed out that in the heat of oral argument, the prosecutor of Camden County, Mr. Heine, has made some erroneous statements which should be corrected. For instance, as reference to whether these defendants were police guests, it's rather surprising because in answer to Mr. Heine's own question whether these defendants were arrested, this is the question now, did you -- this is to a detective on page 92A of the transcript, “Were you present at the time that Stanley Cassidy was arrested?” Answer, “Yes, I was”. Question, “Will you tell us when and where that took place?” Answer, “It was the 28th of January, 1958 at 312 Pine Street approximately 4 o'clock in the morning”. Also as to Sylvester Johnson, he also was not a guest at the -- police social. 93A, Mr. Heine again asked, “Did you have occasioned to arrest Sylvester Johnson?” Answer, “Yes, I did”. From both places in the record, there's no -- no question about it, that the interrogation -- the accusatory process have been reached, that they had statements incriminating both of these defendants that they were subjected to a long period of interrogation.
Earl Warren: Well, Mr. Haeberle, what do you do with the argument about Mr. Heine to the effect that at the trial counsel for both of the defendants argued to the jury that these confessions were honorably taken, that they were true and that they were the whole truth?
M. Gene Haeberle: Counsel at trial in the heat of that summation was similar to the -- then the heat of that summation, the heat of that trial, the culmination was in the same -- as I say, a similar position to Mr. Heine here before this Court in argument. It was the last desperation move in effort to gain some -- some form of mercy from the Court --
Earl Warren: You mean, a --
M. Gene Haeberle: -- from a jury.
Earl Warren: You mean they stated that which was untrue?
M. Gene Haeberle: Well, at this particular point I don't think that the true or falsity of the confession --
Earl Warren: No, I'm --
M. Gene Haeberle: -- is irrelevant.
Earl Warren: I say you mean -- do you mean to say that the counsel stated that which was untrue for the purpose of getting an advantage for his clients?
M. Gene Haeberle: Well, I think it was a trial tactic, perhaps one that the present counsel wouldn't have taken, but at the heat of the moment these confessions had gone in, they had made motions -- specific motions to delete, incriminating reference in these joined statements, they had asked for joined trials, all of these things have been denied. Mr. Heine had made an opening of his summation in which he delineated in detail to the jury how the prosecutor's office had used these defendants against one another. And the summation on page 253A of the record, he talks about -- at first, they got a statement from Noah Hamilton, then they got a statement from Godfrey, then Cassidy is arrested, then he goes on to page 254 and tell us how they used Godfrey against Cassidy, Cassidy against Godfrey, and all of them against one another. And at the point that it arose, I think it was a situation that the heat of argument, that they -- they perhaps went further than they should. I don't think that there is and I will say the Court that it is not admission that there was voluntary, they didn't contest the voluntariness. But it is clear ever since that time they have stated that they did contest the voluntariness particularly that it was not a robbery that was committed. This was one of the important things when they took these two bumpkins of people of limited intelligent and poor background and got confession from them, they didn't know the difference of the felony murder rule. When those confessions were taken, they were in the death house. And when those confessions were used at a joint trial which they incriminate each other so completely, so overwhelmingly, there was nothing -- there was very little left to be done.
Earl Warren: Well, I understood that counsel said that -- well, one reason that he knew they were honorably taken was because he knew the -- I think, it was the chief detective --
M. Gene Haeberle: The reporter? The reporter.
Earl Warren: And that therefore -- therefore he couldn't --
M. Gene Haeberle: Well, there was no question about -- what the prosecutor did was he introduced the record of the statements themselves and the reporter who took them during the time. This inadequate so-called warning was given at the time they were transcribed. None of -- no questions were asked prior to the transcription. In other words, as to the reason that Justice Hastie for the Third Circuit as to Godfrey held them professed, Justice Hastie said that the questioning by Chief Dube was the culmination of pressures not the release from pressures. And the records on these interrogations are only the actual statement itself. There's nothing in the -- in that record up to that point of time which goes into the background of how these defendants were arrested, how they were interrogated, how they were kept, how they were kept incommunicado. The --
Earl Warren: Now you -- do you say that this was in the heat of argument, that this --
M. Gene Haeberle: Yes.
Earl Warren: And I understood either you, your associate, or the district attorney that the judge conducted a preliminary hearing on this before -- before the trial and they offered testimony --
M. Gene Haeberle: During the trial.
Earl Warren: -- offered testimony to the effect that these -- these were properly taken and that the defense offered nothing to the contrary. Now, that doesn't represent the heat of -- heat trial argument.
M. Gene Haeberle: Well, it is true that the defendants offered nothing to rebut the voluntariness of the confessions. However, the State introduced only the facts around the taking of the confessions themselves. And from the moment of this trial, from the moment afterwards, the defendants have consistently contended -- and we have for six years, we've been trying to get an evidentiary hearing on these facts since we got in this case in 1961, Professor Reitz, Mr. Shmukler and myself, we've been trying to get an evidentiary hearing. The prosecutor objects to affidavits or psychiatric material going in evidence. Actually, the psychiatric materials from the state experts at Menlo Park, New Jersey state experts and New Jersey state institution and they were printed, they were part of the trial court record before the lower court, they're mentioned in the opinion at 177 Atlantic 2nd, they're mentioned in New Jersey Supreme Court in the joint appendix printed by the prosecutor for the Third Circuit, joint appendix volume 1. Page 94A is a clerk certificate. It says exhibits P2, Sylvester Johnson, psychological and psychology -- psychological and psychiatric material, and other material. P3, Stanley Cassidy, psychological and psychiatric material and other material. On the hearing for post conviction relief, the prosecutor objects ironically that we didn't introduce evidence. Well we have the witnesses in the Court and it shows in the transcript that they were present in Court. We want to take their testimony but the Court wouldn't hear the testimony.
Earl Warren: The Court wouldn't hear it?
M. Gene Haeberle: The Court wouldn't hear the testimony and I --
Earl Warren: Where does that appear in the record?
M. Gene Haeberle: That appears in the record Your Honor at page 25A, line 19. “I know, Your Honor”, I started off and made there, “And I know, Your Honor, it's provided only for oral argument here”, that's what the order provided for, only for oral argument in the state court below. However, with the point or in the other relief requested, I would call some of the friends and relatives of Stanley Cassidy and Sylvester Johnson. I then pointed out the names of the people and they stood up in courtroom whose affidavits are annexed here. For all of these -- to all of these many years, five or almost six years that we've been in this case, we've been asking for an evidentiary hearing. When we submit affidavits of what we attempt to prove, then we're told that we're putting a hearsay before the Court. Now, of course the matter is that we introduce this psychiatric and psychological material to state experts, they were never contradicted. The prosecutor didn't call these witnesses and he wouldn't let us call them. And he didn't cross-examine them.
Hugo L. Black: When was that?
M. Gene Haeberle: And I think now, the State's hung by its own petard.
Hugo L. Black: When was that? I'm a little lost with this, on when this was done?
M. Gene Haeberle: As to the psychiatric and psychological material?
Hugo L. Black: The offer that you are speaking of?
M. Gene Haeberle: The offer here is on this petition, proposed conviction relief --
Hugo L. Black: Was it at the trial?
M. Gene Haeberle: No, Your Honor.
Earl Warren: How many years was that after the --
M. Gene Haeberle: Well, we started asking for --
Earl Warren: -- after the trial?
M. Gene Haeberle: -- we started asking for an evidentiary hearing --
Earl Warren: No.
M. Gene Haeberle: -- in 1961.
Earl Warren: How long that -- how long after the trial was this hearing?
M. Gene Haeberle: How long after -- it was -- the last hearing was in 1964.
Earl Warren: The one we're talking about?
M. Gene Haeberle: Right.
Earl Warren: And when was --
M. Gene Haeberle: Before that, there were other hearings in 1962.
Earl Warren: When was the trial?
M. Gene Haeberle: The trial was in ‘59, January 29th 1959.
Earl Warren: Yes.
M. Gene Haeberle: Thank you, Mr. Chief Justice.
Hugo L. Black: Why not -- I would like to ask you this. What turns me on this particular point is this -- the case is tried, you have a lawyer, and you do, it's supposed to be alright. Then, your attack on this is quite unknown --
M. Gene Haeberle: Well, they were retained by donations obtained from other poor people in their own neighborhood and they received a nominal sum.
Hugo L. Black: Well, they were -- he was a lawyer. When the confessions were offered against them, they did not object. As a matter of fact, he admitted that they were the truth and honorably taken, if that's the word to be use. Why does that not constitute a waiver of the objection that they were involuntary?
M. Gene Haeberle: The defendants never admitted that these confessions were voluntary nor that they were true. In summation --
Hugo L. Black: The State -- the State could not put him on the stand to testify against his will. But his lawyer was at a (Inaudible)
M. Gene Haeberle: Yes, Mr. Justice Black.
Hugo L. Black: And why -- can we go behind that here?
M. Gene Haeberle: Yes, but --
Hugo L. Black: If he did, what could be shown, I don't -- I don't even see that it's in the statement, that it could be shown that the lawyer did not have authority to do it --
M. Gene Haeberle: Well --
Hugo L. Black: -- even if that were admissible.
M. Gene Haeberle: Well, I don't -- I would suggest then Mr. Justice Black, it's not a question of whether these statements were true or not, although these defendants have consistently denied they were untrue, they said that they --
Hugo L. Black: Do you mean since the trial?
M. Gene Haeberle: Since the trial, they say that they said that during the trial. And that their attorneys did not put forward their point of view. That's what these defendants have said. Since their trial, they said they said that during the trial, and it shows in his psychiatric and psychological report some of which start only three days after the trial, taken at the state prison by the state psychiatric experts, that they complained that it was not a robbery, that he was there for -- to get -- in connection with narcotics.
Hugo L. Black: Suppose the defendant himself, the defendant himself had testified exactly the statement made by the attorney during the trial, and he said, “We do not deny the truth as we do this thing”. Would that not be a satisfaction of the general idea that the waiver must be made knowingly and voluntarily of the constitutional privilege?
M. Gene Haeberle: Well, I would suggest that it would seem to comport with part of it but in understanding the reduced psychological and the psychiatric capacity of these individuals is what this record shows, that I wonder that -- although, not a question of sanity, but yet a question of knowing -- anything “knowingly” or “intelligently”, I would think that your question poses something different. These defendants say that they never authorized their lawyers to make this type of statements. And in fact, they denied that it was correct and they didn't want it to be this way. And ever since that time, they've been trying to get this evidentiary hearing which they've never received.
Hugo L. Black: Because they were there.
M. Gene Haeberle: Yes, they were there.
Tom C. Clark: Did they make any statements or notes about the --
M. Gene Haeberle: I don't -- I can't answer that Mr. Justice Clark. I believe that there was some comment, but this point I can't say what it was. I know that as soon as the psychi -- the first thing in the record is in the psychiatric and psychological material which is taken by the state experts. And from that moment on, they denied that -- that there was a robbery and they say that they didn't want to take the stand. And in their point of view, they contest it. Also to be clear too, as far as these two defendants are concerned, their counsel did not take the appeal nor argue any motions on appeal. It was all done by the assigned attorney who was paid by the State. And also on the final direct appeal, the final direct appeal was done by the one assigned attorney for all three defendants including the defendant whose confession was held coerced by the Third Circuit Court of Appeal.
Tom C. Clark: (Inaudible) one assigned and one not?
M. Gene Haeberle: No, Sylvester Johnson had one attorney. Stanley Cassidy had one attorney, and Wayne Godfrey had one assigned attorney. And there, as I say, only received a nominal sum for the trial. Since that time, the family nor anyone else in the community has paid any counsel. And since, we've been in it, the facts respecting counsel. We even put in the petition proposed conviction relief which was in the transcript before Your Honors on pages 6 to 10, outlining the different steps on counsel and the changes of counsel.
Earl Warren: Very well.
M. Gene Haeberle: Thank you.